--------------------------------------------------------------------------------

Exhibit 10.1
 
SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Seventh Amendment to Amended and Restated Credit Agreement (hereinafter
referred to as the “Amendment”) executed as of May 20, 2009 by and among Clayton
Williams Energy, Inc., a Delaware corporation (“CWEI”), Southwest Royalties,
Inc. (successor by merger to CWEI-SWR, Inc.), a Delaware corporation (“SWR”, and
together with CWEI and each of their respective successors and permitted
assigns, the “Borrowers” and each a “Borrower”), Warrior Gas Co., a Texas
corporation (“Warrior”), CWEI Acquisitions, Inc. a Delaware corporation (“CWEI
Acquisitions”), Romere Pass Acquisition L.L.C., a Delaware limited liability
company (“Romere”), CWEI Romere Pass Acquisition Corp., a Delaware corporation
(“Romere Corp”), Blue Heel Company, a Delaware corporation (“Blue Heel”), and
Tex-Hal Partners, Inc., a Delaware corporation (“Tex-Hal,” and together with
Warrior, CWEI Acquisitions, Romere, Romere Corp and Blue Heel and each of their
successors and permitted assigns, the “Guarantors” and each a “Guarantor”),
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, N.A. (Illinois)), a
national banking association (“JPMorgan Chase”), each of the financial
institutions which is a party hereto (as evidenced by the signature pages to
this Amendment) or which may from time to time become a party to the Agreement
pursuant to the provisions of Section 14.3 thereof or any successor or permitted
assignee thereof (hereinafter collectively referred to as “Lenders”, and
individually, “Lender”), JPMorgan Chase, as Administrative Agent (in its
capacity as Administrative Agent and together with its successors in such
capacity, “Administrative Agent”).  Capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in that certain Amended
and Restated Credit Agreement dated as of May 21, 2004, by and among Borrowers,
Guarantors, Administrative Agent and Lenders (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).
 
WITNESSETH:
 
WHEREAS, the Borrowers and the Guarantors have requested, among other things,
that the Lenders (or at least the required percentage thereof) amend certain
provisions of the Agreement; and
 
WHEREAS, the Administrative Agent and the Lenders have agreed to do so on the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrowers, the
Guarantors, the Administrative Agent and the Lenders, hereby agree as follows:
 
SECTION 1.     Amendments to the Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 3 hereof, and
in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Agreement shall be amended in the manner
provided in this Section 1.
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 1
65292201.6
 
 

--------------------------------------------------------------------------------

 

1.1     Amended Definitions.  Article I of the Agreement shall be and it hereby
is amended by amending and restating the following definition to read in its
entirety as follows:
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (½ of 1%) and (iii) the
LMIR on such day plus 1%.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the LMIR shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LMIR, respectively.
 
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the LC Issuer, the
Lenders or any of them and the Lender Counterparties, under any Loan Document or
Rate Management Transaction (including with respect to Rate Management
Transactions with any Person that was a Lender Counterparty at the time such
Credit Party entered into such Rate Management Transactions regardless of
whether such Person is no longer a Lender Counterparty), whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), all Cash Management Obligations,
all Reimbursement Obligations, payments for early termination of Rate Management
Transactions, fees, expenses, indemnification or otherwise.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of CWEI.  Notwithstanding the foregoing,
until the date on which CWEI makes the Larclay Investment in accordance with
Section 8.15(viii), the term “Subsidiary” shall not include Larclay.
 
1.2     Additional Definitions.  Article I of the Agreement shall be and it
hereby is amended by adding the following definition in the correct alphabetical
order:
 
“Cash Collateral Account” means a segregated deposit account with, and in the
name of, the Administrative Agent, for the benefit of the Lenders, established
and maintained for the deposit of cash collateral required under or in
connection with this Agreement and the other Loan Documents.
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 2
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

“Cash Management Obligations” means with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements, depositary or other cash
management services, including commercial credit card and merchant card
services.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of the
Reimbursement Obligations required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) failed to
fund any portion of the Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (c) notified the Borrowers, the Administrative
Agent, the LC Issuer or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
 
“Larclay Credit Agreement” means that certain Term Loan and Security Agreement,
dated as of April 21, 2006, among Larclay LP, the lenders from time to time
party thereto and Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as administrative agent, as amended from time to time.
 
“Larclay Investment” is defined in Section 8.15(viii)(b).
 
“LMIR” means, for any day, the applicable British Bankers’ Association LIBOR
rate as reported by any generally recognized financial information service as of
11:00 a.m. (London time) for one month Dollar deposits on such day, or if such
day is not a Business Day, then the immediately preceding Business Day, provided
that, if no such British Bankers’ Association LIBOR rate is available to the
Administrative Agent, the applicable LMIR shall instead be the rate determined
by the Administrative Agent to be the rate at which the Administrative Agent or
one of its Affiliate banks offers to place one month Dollar deposits with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) on such day, in the approximate amount of the relevant Loan.
 
1.3     Collateral Account.  Section 2.19.11 of the Agreement shall be and it
hereby is amended in its entirety to read as follows:
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 3
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

2.19.11  Cash Collateralization.
 
(a)           If any Default or Unmatured Default shall occur and be continuing,
on the Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders having a combined Pro Rata Share of LC Obligations
representing greater than sixty-six and two-thirds percent (66-2/3%) of the
total LC Obligations) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in the Cash Collateral Account an amount
in cash equal to the total LC Obligations as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Default with respect to the Borrower described in Section
9.5 or Section 9.6.
 
(b)           Deposits in the Cash Collateral Account made pursuant to the
foregoing paragraph (a) and Section 2.25 shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement and the Borrowers hereby grant a security
interest in such cash and each deposit account into which such cash is deposited
and all proceeds, including cash and non-cash proceeds of the foregoing, to
secure the Obligations.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over the Cash
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the LC Issuer for unpaid Reimbursement
Obligations and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Obligations at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders having a combined Pro Rata Share of LC
Obligations representing sixty-six and two-thirds percent (66-2/3%) or more of
the total LC Obligations), be applied to satisfy other Obligations and to the
extent any excess remains after payment in full in cash of all Obligations and
the termination of all Commitments, such excess shall be released to the
Borrowers.
 
(c)           If the Borrowers are required to provide cash collateral pursuant
to paragraph (a) above or Section 2.25, the amount of such cash collateral (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three (3) Business Days after (i) in the case of cash collateral provided
pursuant to paragraph (a) above, all Defaults and Unmatured Defaults have been
cured or waived and (ii) in the case of cash collateral provided pursuant to
Section 2.25, the applicable Defaulting Lender is no longer a Defaulting Lender.
 
1.4     Replacement of Lender.  Section 2.22 of the Agreement shall be and it
hereby is amended in its entirety to read as follows:
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 4
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

2.22           Replacement of Lender.  In the event that (i) any Borrower is
required pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to
any Lender or if any Lender’s obligation to make or continue, or to convert
Floating Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3 (any Lender so affected an “Affected Lender”), (ii) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions of this Agreement or any other Loan Document as
contemplated by Section 10.2, the consent of  Required Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required has not been obtained or
(iii) any Lender is a Defaulting Lender; then, the Borrowers may elect to
replace such Affected Lender, Non-Consenting Lender or Defaulting Lender (a
“Terminated Lender”) as a Lender party to this Agreement, provided that, with
respect to the replacement of an Affected Lender, no Default or Unmatured
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with the replacement of any Terminated
Lender, (x) another financial institution or other entity which is reasonably
satisfactory to the Administrative Agent shall agree, as of such date, to
purchase for cash the Advances and other Obligations due to the Terminated
Lender pursuant to an assignment substantially in the form of Exhibit C and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Terminated Lender to be terminated as of such date and to
comply with the requirements of Section 14.3 applicable to assignments, and (y)
the Borrowers shall pay to such Terminated Lender in same day funds on the day
of such replacement (A) all amounts that are due to such Terminated Lender
pursuant to Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Terminated Lender been prepaid on such
date rather than sold to the replacement Lender.  The Lenders agree that a
Terminated Lender will not be entitled to receive liquidated damages pursuant to
Section 2.7 as a result of its assignment under this Section 2.22.  A Lender
shall not be required to make any such assignment if, prior thereto, as a result
of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment cease to apply or, in the case of a
Defaulting Lender, such Lender is no longer a Defaulting Lender.
 
1.5     Defaulting Lenders. The following shall be and it hereby is added to the
end of Article II as Section 2.25 of the Agreement:
 
2.25  Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)           if any LC Obligations exist at the time a Lender is a Defaulting
Lender, the Borrowers shall within one (1) Business Day following notice by the
Administrative Agent cash collateralize such Defaulting Lender’s Pro Rata Share
of the LC Obligations in accordance with procedures set forth in Section 2.19.11
for so long as such LC Obligations are outstanding;
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 5
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

(b)           the LC Issuer shall not be required to issue, amend or increase
any Facility LC unless it is satisfied that cash collateral will be provided by
the Borrowers in accordance with Section 2.25(a); and
 
(c)           all cash collateral provided by the Borrowers in accordance with
Section 2.25(a) shall be deposited in the Cash Collateral Account.
 
1.6     Indebtedness. Clause (xii) of Section 8.11 of the Agreement shall be and
it hereby is amended in its entirety to read as follows:
 
(xii)           Until the date Larclay becomes a Subsidiary, Indebtedness of
CWEI consisting of an unsecured guarantee of Indebtedness for borrowed money of
Larclay, in an aggregate amount at any time outstanding not to exceed the lesser
of (a) $15,795,000 and (b) the maximum committed amount of the obligations so
guaranteed by CWEI in accordance with the terms of such guarantee as in effect
on the Sixth Amendment Effective Date or as otherwise amended or modified to the
extent permitted under Section 8.18.
 
1.7     Sale of Larclay Assets.  The following shall be and it hereby is added
to the end of Section 8.14 of the Agreement:
 
(iv)           Sales by Larclay of its assets to the extent such assets were
owned by Larclay on the date it became a Subsidiary.
 
1.8     Investments in Larclay. Clause (viii) of Section 8.15 of the Agreement
shall be and it hereby is amended in its entirety to read as follows:
 
(viii)                      (a) Investments by CWEI in Larclay made on or prior
to the Sixth Amendment Effective Date in an aggregate amount not exceeding
$12,600,000 and (b) a one-time additional Investment made by CWEI in Larclay as
a single transaction at any time during the period beginning on May 20, 2009 and
ending on December 31, 2009 in an aggregate amount not exceeding the sum of (1)
the total obligations owed by CWEI under the Larclay Drilling Contract as of the
date of such Investment, plus (2) the aggregate amount of Indebtedness of CWEI
pursuant to its unsecured guarantee of Indebtedness for borrowed money of
Larclay to the extent permitted under Section 8.11(xii) as of the date of such
Investment, plus (3) $3,000,000 (the “Larclay Investment”); provided that, with
respect to the immediately foregoing clause (b), on the date the Larclay
Investment is made, (1) no Default or Unmatured Default shall have occurred and
be continuing or would be caused thereby, (2) both immediately before and after
giving effect to such Investment, the Available Aggregate Commitment is not less
than 30% of the Borrowing Base then in effect, (3) all proceeds of such
Investment are immediately used to pay in full all Indebtedness of Larclay under
the Larclay Credit Agreement, (4) Larclay shall have executed and delivered to
the Administrative Agent a Joinder Agreement, Guaranty and a security agreement
in form and substance satisfactory to the Administrative Agent pursuant to which
Larclay grants to the Collateral Agent for the benefit of the Lenders a security
interest in and to substantially all of its assets and (5) CWEI shall have
executed and delivered to the Administrative
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 6
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

Agent a Pledge Agreement covering all of the membership interests in Larclay GP
and all of the limited partnership interests in Larclay LP.
 
1.9     Affiliates.  Section 8.17 of the Agreement shall be and it hereby is
amended in its entirety to read as follows:
 
8.17           Affiliates.  No Borrower will, nor will any Borrower permit any
other Credit Party to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except transactions not otherwise
prohibited under this Agreement or any other Loan Document made in the ordinary
course of business and pursuant to the reasonable requirements of such Credit
Party’s business and upon fair and reasonable terms no less favorable to such
Credit Party than such Credit Party would obtain in a comparable arms-length
transaction; provided that, until the date Larclay becomes a Subsidiary, with
respect to any transaction between any Credit Party and Larclay, except for the
guarantee permitted by Section 8.11(xii), the Larclay Operating Agreement and
the Larclay Drilling Contract, such transaction shall be subject to the prior
written consent of the Required Lenders.
 
1.10     EBITDAX Leverage Ratio.  Section 8.22.2 of the Agreement shall be and
it hereby is amended in its entirety to read as follows:
 
8.22.2  EBITDAX Leverage Ratio.  CWEI will not permit the ratio, determined as
of the end of each Fiscal Quarter ending on the dates set forth in the table
below, of (i) Consolidated Funded Indebtedness of CWEI and its Consolidated
Subsidiaries to (ii) Consolidated EBITDAX of CWEI and its Consolidated
Subsidiaries for the then most-recently ended four Fiscal Quarters to be greater
than the maximum ratio set forth in the table below opposite such date.
 
Date
 
Maximum EBITDAX
Leverage Ratio
 
June 30, 2009
3.50 to 1.00
September 30, 2009
3.50 to 1.00
December 31, 2009
3.50 to 1.00
March 31, 2010
3.50 to 1.00
June 30, 2010
3.50 to 1.00
September 30, 2010
3.50 to 1.00
December 31, 2010
3.50 to 1.00
March 31, 2011
3.25 to 1.00
June 30, 2011
3.25 to 1.00
September 30, 2011
3.25 to 1.00
December 31, 2011
3.25 to 1.00
March 31, 2012 and for each Fiscal Quarter ending thereafter
3.00 to 1.00




 
Seventh Amendment to Amended and Restated Credit Agreement – Page 7
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

1.11     Larclay.  Section 8.26 of the Agreement shall be and it hereby is
amended in its entirety to read as follows:
 
8.26.        Larclay.  Notwithstanding anything to the contrary herein, and
regardless of whether Larclay becomes a Subsidiary, CWEI shall cause Larclay to:
 
(a)           maintain its own separate books and records and bank accounts,
which are and will be, in each case, separate and apart from those of any other
Person;
 
(b)           be, and at all times hold itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate
thereof), maintain and utilize separate invoices and checks bearing its own name
and otherwise conduct its own business and own its own assets and correct any
known misunderstanding regarding its separate identity;
 
(c)           maintain separate financial statements showing its assets and
liabilities separate and apart from those of any other Person, not have its
assets listed on the financial statements of another and file its own tax
returns;
 
(d)           refrain from dissolving or winding up (in whole or in part) unless
otherwise permitted under this Agreement;
 
(e)           refrain from commingling its funds or other assets with those of
any Affiliate or any other Person;
 
(f)           refrain from maintaining its assets in such a manner that would
make it costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or any other Person; and
 
(g)           observe all corporate formalities.
 
1.12     Pricing Schedule.  The Pricing Schedule attached to the Agreement shall
be and it hereby is replaced with the Pricing Schedule attached to this
Amendment.
 
1.13     Redetermined Borrowing Base.  This Amendment shall constitute a notice
of the Redetermination of the Borrowing Base pursuant to Section 4.2 of the
Agreement, and the Administrative Agent hereby notifies the Borrowers that, as
of the date of this Amendment and until the next Redetermination, the
redetermined Borrowing Base is $250,000,000.
 
SECTION 2.     Consent and Reaffirmation of Guarantors.  By their execution
hereof, each Guarantor hereby (i) acknowledges receipt of this Amendment, (ii)
consents to the Borrowers’ execution and delivery hereof; (iii) agrees to be
bound hereby; (iv) affirms that nothing contained therein shall modify in any
respect whatsoever its guaranty of the obligations of the Borrowers to Lenders
pursuant to the terms of its Guaranty in favor of Administrative Agent and the
Lenders and (v) reaffirms that its Guaranty is and shall continue to remain in
full force and effect.
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 8
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

SECTION 3.     Conditions.  The amendments to the Agreement contained in Section
1 of this Amendment shall be effective upon the satisfaction of each of the
conditions set forth in this Section 3.
 
3.1     Execution and Delivery.  The Administrative Agent shall have received
from the Required Lenders, the Borrower and the Guarantors, counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
signed on behalf of such Persons.
 
3.2     Representations and Warranties.  The representations and warranties of
each Borrower under the Agreement, as amended by this Amendment, are true and
correct in all material respects as of such date, as if then made (except to the
extent that such representations and warranties relate solely to an earlier
date).
 
3.3     No Default.  No Default or Unmatured Default shall have occurred and be
continuing.
 
3.4     Other Documents.  The Administrative Agent shall have received such
other instruments and documents incidental and appropriate to the transaction
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.
 
SECTION 4.     Representations and Warranties of Borrowers.  To induce the
Lenders to enter into this Amendment, the Borrowers hereby represent and warrant
to the Lenders as follows:
 
4.1     Reaffirmation of Representations and Warranties/Further
Assurances.  After giving effect to the amendments herein, each representation
and warranty of any Borrower or any Guarantor contained in the Agreement or in
any of the other Loan Documents is true and correct in all material respects on
the date hereof (except to the extent such representations and warranties relate
solely to an earlier date).
 
4.2     Corporate Authority; No Conflicts.  The execution, delivery and
performance by each Borrower and each Guarantor (to the extent a party hereto or
thereto) of this Amendment and all documents, instruments and agreements
contemplated herein are within each such Borrower’s or such Guarantor’s
corporate or other organizational powers, have been duly authorized by necessary
action, require no action by or in respect of, or filing with, any court or
agency of government and do not violate or constitute a default under any
provision of any applicable law or other agreements binding upon any Borrower or
any Guarantor or result in the creation or imposition of any Lien upon any of
the assets of any Borrower or any Guarantor except for Permitted Liens and
otherwise as permitted in the Agreement.
 
4.3     Enforceability.  This Amendment constitutes the valid and binding
obligation of each Borrower and each Guarantor enforceable in accordance with
its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.
 



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 9
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

SECTION 5.     Miscellaneous.
 
5.1     Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect.  Each Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of such Borrower or any
Guarantor under the Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.
 
5.2     Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3     Legal Expenses.  The Borrowers hereby agree, jointly and severally, to
pay all reasonable fees and expenses of counsel to the Administrative Agent
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and all related documents.
 
5.4     Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  However, this Amendment shall bind no party until the
Borrowers, the Guarantors, the Lenders (or at least the requisite percentage
thereof), and the Administrative Agent have executed a counterpart.  Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.
 
5.5     Complete Agreement.  THIS AMENDMENT, THE AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6     Headings.  The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
 


[Signature Pages Follow]



 
Seventh Amendment to Amended and Restated Credit Agreement – Page 10
 
65292201.6
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to Amended
and Restated Credit Agreement to be duly executed as of the date first above
written.
 

 
BORROWERS:
CLAYTON WILLIAMS ENERGY, INC.
a Delaware corporation
By:    /s/ Mel G. Riggs
Mel G. Riggs, Senior Vice President
 
SOUTHWEST ROYALTIES, INC.
a Delaware corporation
By:    /s/ Mel G. Riggs
Mel G. Riggs, Vice President
 
GUARANTORS:
WARRIOR GAS CO.
a Texas corporation
By:    /s/ Mel G. Riggs
Mel G. Riggs, Vice President
 
CWEI ACQUISITIONS, INC.
a Delaware corporation
By:    /s/ Mel G. Riggs
Mel G. Riggs, Vice President
 
ROMERE PASS ACQUISITION L.L.C.
a Delaware limited liability company
By:    /s/ Mel G. Riggs
Mel G. Riggs, Vice President
 
CWEI ROMERE PASS ACQUISITION CORP.
a Delaware corporation
By:   /s/ Mel G. Riggs
Mel G. Riggs, Vice President
 
BLUE HEEL COMPANY
a Delaware corporation
By:   /s/ Mel G. Riggs
Mel G. Riggs, Vice President
 
TEX-HAL PARTNERS, INC.
a Delaware corporation
By:   /s/ Mel G. Riggs
Mel G. Riggs, Vice President



 
 

--------------------------------------------------------------------------------

 

 
 
JPMORGAN CHASE BANK, N.A.,
(successor by merger to Bank One, N.A. (Illinois)), as Administrative Agent and
a Lender
By:   /s/ Elizabeth K.
Johnson                                                                    
Name:   Elizabeth K. Johnson
Title:     Vice President
 
BANK OF SCOTLAND
as Co-Agent and a Lender
By:                                                                    
Name:   Julia R. Franklin
Title:     Assistant Vice President
 
 
UNION BANK OF CALIFORNIA, N.A.
as Syndication Agent and a Lender
By:   /s/ Timothy Brendel
Name:   Timothy Brendel
Title:     Vice President
 
 
BNP PARIBAS
as Documentation Agent and a Lender
By:                                                                    
Name:   Brian M. Malone
Title:     Managing Director
By:                                                                    
Name:   Courtney Kubesch
Title:     Vice President
 
 
FORTIS CAPITAL CORP.
as a Lender
By:   /s/ Michele Jones
Name:   Michele Jones
Title:     Director
By:   /s/ Darrell Holley
Name:   Darrell Holley
Title:     Managing Director
 
NATIXIS (formerly Natexis Banques Populaires)
as a Lender
By:    /s/ Donovan C.
Broussard                                                                    
Name:   Donovan C. Broussard
Title:     Managing Director
By:    /s/ Liana
Tchernysheva                                                                    
Name:   Liana Tchernysheva
Title:     Director





 
Seventh Amendment to Amended and Restated Credit Agreement – Signature Page
 
65292201
 


 
 

--------------------------------------------------------------------------------

 

PRICING SCHEDULE
APPLICABLE MARGIN
 


Borrowing Base Usage
Applicable Margin for Floating Rate Loans
Applicable Margin for Eurodollar Loans
Applicable Margin for
Commitment Fee
Greater than or equal to 90%
2.125%
3.00%
.50%
Greater than or equal to 75% and less than 90%
1.875%
2.75%
.50%
Greater than or equal to 50% and less than 75%
1.625%
2.50%
.50%
Greater than or equal to 25% and less than 50%
1.375%
2.25%
.50%
Less than 25%
1.125%
2.00%
.50%



 
 


Seventh Amendment to Amended and Restated Credit Agreement – Pricing Schedule
65292201.6